Order entered November 20, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00956-CV

                              SUSAN ANN FISHER, Appellant

                                                 V.

                    MEDICAL CENTER OF PLANO, ET AL., Appellees

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-01024-2014

                                           ORDER
       Before the Court is appellant’s November 13, 2015 “Motion for Extension of Time to

Obtain Clerk’s Records and Court Recordings and to Use Record from Previous Appeals and

Indigency” and November 16, 2015 “Motion to Not Suspend Rules and to Allow Extended Time

to Perfect Appeal, Supplement Brief and Obtain Records.” On November 17, 2015, the Court

received a supplemental clerk’s record related to appellant’s indigence status. Appellant filed an

affidavit of indigence on August 20, 2015. No contest to this affidavit was filed. Accordingly,

the affidavit’s allegations are deemed true and appellant is allowed to proceed without advance

payment of costs. See TEX. R. APP. P. 20.1(f).

       Accordingly, we GRANT appellant’s motions TO THE EXTENT that we ORDER

Andrea Stroh Thompson, Collin County District Clerk, and Janet Dugger, Official Court
Reporter for the 296th Judicial District Court, to file their respective records by MONDAY,

DECEMBER 21, 2015.

        The Court will rule on appellant’s motion for extension of time to file a notice of appeal

after the clerk’s record is filed.

        We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Ms. Thompson, Ms. Dugger, appellant, and counsel for appellees.

                                                     /s/    ELIZABETH LANG-MIERS
                                                            JUSTICE